ORDER

LINN, Circuit Judge.
William Hyde submits a petition for a writ of mandamus and an opposition to the United States’ motion for an extension of time.
With respect to the mandamus petition, Hyde should include his arguments concerning the merits of his case in the briefs. Hyde may, if he wishes, file a reply brief within 14 days of the date of service of the United States’ brief.
Hyde’s opposition to the United States’ extension motion was not filed within the time required by Fed. R.App. P. 27(a)(3)(A). Thus, Hyde is deemed to have consented to the motion. Fed. Cir. R. 27(a)(5).
Accordingly,
IT IS ORDERED THAT:
The mandamus petition is denied.